Per Curiam.

The answer to the first objection is, that the defendants completed the bridge and took toll ; and if so, we think they were bound to provide the means prescribed by the statute, to enable vessels to pass with convenience through the draw.
But we think the objection, that the indictment does not allege that any bridge has been built, is fatal. It may indeed be inferred by any common reader, that there was a bridge ; but no lawyer, considering that inferences are not to be made in criminal cases, would say it appears that a bridge had been built. There ought to have been an express allegation to that effect.

Indictment quashed.


 See Dyer v. Homer, 22 Pick. 26] ; Bayley on Bills, (2d Am. ed.) 534, and note; Harrington v. Stratton, 22 Pick. 510; Knapp v. Lee, 3 Pick. 457; Dickinson v. Hall, 14 Pick. 217; Pulsifer v. Hotchkins, 12 Connect. R. 234 Parish v. Stone, 14 Pick. 198.